FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 9, 2021

                                      No. 04-20-00528-CV

                               Alberto MUNIZ and Bridget Muniz,
                                         Appellants

                                                 v.

                                Mike DUGI and Mary Ann Dugi,
                                         Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVDO-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        Appellants’ brief was filed on April 28, 2021. Therefore, appellees’ brief was due to be
filed on May 28, 2021. After this court granted four unopposed motions to extend the time for
appellees to file their brief, appellees’ brief was due to be filed on August 2, 2021. To date,
neither a fifth motion for extension of time nor appellees’ brief has been filed. It is therefore
ORDERED that appellees show cause in writing within fifteen days from the date of this order
why this appeal should not be set at issue. If appellees fail to respond, this appeal will be set at
issue without an appellee’s brief.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court